DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeveld (US 20170131428 A1) in view of Mihara (US 20030072407 A1).
With regards to claim 1 and 7, Langeveld discloses an X-ray device with an anode target 312 (Fig. 3B) comprising: a plurality of target structures (the two openings within anode target 312), configured to receive electron beams 310a, 310b emitted by cathodes 302a, 302b to generate rays 314a, 314b, the plurality of target structures being of three-dimensional structures having bevels 312a, 312b, the bevels of two adjacent target structures of the plurality of target structures facing towards opposite directions to receive electron beams emitted by the cathodes 302a, 302b on two sides of the target structures (Fig. 3b). Langeveld does not teach a copper cooling body, configured to bear the target structures and including an oxygen-free copper cooling body; a cooling oil tube, configured to cool the anode target; and a shielding layer, configured to achieve a shielding effect and including a tungsten shielding layer. Mihara is also in the field of X-ray generation and teaches a 
With regards to claim 5, Langeveld discloses wherein the target comprises tungsten [0066]. Although Langeveld does not specify a rhenium-tungsten material, those skilled in the art appreciate that rhenium-tungsten alloy was commonly used material for anode targets. Modifying Langeveld with the claimed material would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 6, Langeveld discloses the invention according to claim 1. Claim 1 is drawn to the process by which the product of claim 1 is made. The Federal Circuit has held that "the patentability of a product does not depend on its method of production ... even though the prior product was made by a different process since the process has imparted no structure to the product. In re Thorpe, 777 F.2d 695,698, (Fed. Cir. 1985). Therefore, these claims are rendered anticipated and/or obvious under the same grounds as claim 1, from which it depends.
With regards to claim 8, Langeveld discloses wherein the number of the cathode assemblies are equal to or more than two, and the two or more cathode assemblies are arranged on both sides of the anode target (Fig. 3A). Langeveld does not teach wherein the cathode assemblies are arranged on both sides of the anode target in a staggered manner. Nevertheless, such a configuration was generally known and it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Langeveld with the claimed configuration in order to produce a desired a desired beam shape.

Claims 2, 4, 9-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeveld in view of Mihara and Tang (US 20150078532 A1).
With regards to claim 2, 4, 9-11, 13, and 14, Langeveld does not teach the claimed configuration for use in a computer comography. Tang discloses an X-ray CT apparatus comprising: more than two cathode assemblies 1, configured to emit electron beams; an anode assembly 2, configured to receive the electron beams from the cathode assemblies and generate a ray light source; wherein the anode assembly includes an anode target, the anode target including: a plurality of target structures 202, and further wherein electron transmitting units 1 that are arranged in a plane in two lines (suggesting target spots in the same straight line) and the front line and the rear line of the electron transmitting units 1 are interlaced (staggered) and further wherein the targets 202 on the anode 2 are in one-to-one correspondence to the electron transmitting units 1 [0070] (Fig. 15), which suggests that adjacent targets are also staggered in rows. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Langeveld with the claimed configuration in order to scan larger objects.
With regards to claim 12, Langeveld discloses wherein the number of the cathode assemblies are equal to or more than two, and the two or more cathode assemblies are arranged on both sides of the anode target (Fig. 3A). Langeveld does not teach wherein the cathode assemblies are arranged on both sides of the anode target in a staggered manner. Nevertheless, such a configuration was generally known and it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Langeveld with the claimed configuration in order to produce a desired a desired beam shape.
With regards to claim 16, Langeveld discloses wherein the target comprises tungsten [0066]. Although Langeveld does not specify a rhenium-tungsten material, those skilled in the art appreciate that rhenium-tungsten alloy was commonly used material for anode targets. Modifying Langeveld with the claimed material would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 17, Langeveld discloses the invention according to claim 11. Claim 11 is drawn to the process by which the product of claim 11 is made. The Federal Circuit has held that "the patentability of a product does not depend on its method of production ... even though the prior product was made by a different process since the process has imparted no structure to the product. In re Thorpe, 777 F.2d 695,698, (Fed. Cir. 1985). Therefore, these claims are rendered anticipated and/or obvious under the same grounds as claim 11, from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884